     Case 3:21-cv-01626-EMC Document 35-2 Filed 05/24/21 Page 1 of 10



 1   CONSOVOY MCCARTHY PLLC
     William S. Consovoy*
 2       E-Mail: will@consovoymccarthy.com
     Bryan K. Weir (CA Bar. #310964)
 3       E-mail: bryan@consovoymccarthy.com
     Cameron T. Norris*
 4       E-mail: cam@consovoymccarthy.com
     Alexa R. Baltes*
 5       E-mail: lexi@consovoymccarthy.com
     1600 Wilson Blvd., Ste. 700
 6   Arlington, VA 22209
     Telephone: (703) 243-9423
 7   Counsel for [Proposed] Intervenor-Defendants
     Speech First, Inc. and Independent Women’s Law Center
 8
     COOPER & KIRK, PLLC
 9   Charles J. Cooper*
         E-mail: ccooper@cooperkirk.com
10   Brian W. Barnes*
         E-mail: bbarnes@cooperkirk.com
11   1523 New Hampshire Ave., NW
     Washington, D.C. 20036
12   (202) 220-9600
     Counsel for [Proposed] Intervenor-Defendant
13   Foundation for Individual Rights in Education
            *Motion to Appear Pro Hac Vice Forthcoming
14

15   Additional Counsel for Proposed Intervenors Listed on Signature Page

16
                                UNITED STATES DISTRICT COURT
17
              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
18

19    The Women’s Student Union,                  Case No. 3:21-cv-01626-EMC
20                   Plaintiff,
            v.                                    [Proposed] INTERVENOR-DEFENDANTS’
21                                                ANSWER
      U.S. Department of Education,
22                     Defendant,                 Judge: Hon. Edward M. Chen

23
      Foundation for Individual Rights in
24    Education, Independent Women’s Law
      Center, and Speech First, Inc.,
25
         [Proposed] Intervenor-Defendants
26

27

28


                                         1                            Case No 3:21-cv-01626-EMC
     [proposed] INTERVENOR-DEFENDANTS’ ANSWER
     Case 3:21-cv-01626-EMC Document 35-2 Filed 05/24/21 Page 2 of 10



 1          Proposed Intervenor Foundation for Individual Rights in Education submits the following

 2   answer to Plaintiff’s complaint, Doc. 1. Unless expressly admitted below, Proposed Intervenors

 3   deny the factual allegations in the complaint. Proposed Intervenors respond to the numbered

 4   allegations of the complaint as follows:

 5          1.      Proposed Intervenors lack sufficient information to admit or deny the allegations

 6   in this paragraph.

 7          2.      Proposed Intervenors lack sufficient information to admit or deny the allegations

 8   in this paragraph.

 9          3.      Proposed Intervenors lack sufficient information to admit or deny the allegations

10   in this paragraph.

11          4.      Proposed Intervenors lack sufficient information to admit or deny the allegations

12   in this paragraph.

13          5.      Proposed Intervenors lack sufficient information to admit or deny the allegations

14   in this paragraph.

15          6.      The cited legal authority speaks for itself. Proposed Intervenors lack sufficient

16   information to admit or deny the remaining allegations in this paragraph.

17          7.      Admitted.

18          8.      Proposed Intervenors admit that Betsy DeVos led the Department of Education in

19   2020 and that in that year the Department promulgated regulations to effectuate Title IX. This

20   paragraph otherwise consists of legal conclusions that do not require a response.

21          9.      This paragraph contains legal conclusions that do not require a response. The

22   Department’s Regulations speak for themselves, and to the extent this paragraph includes

23   allegations that are deemed factual, they are denied.

24          10.     This paragraph contains legal conclusions that do not require a response. The

25   Department’s Regulations speak for themselves, and to the extent this paragraph includes

26   allegations that are deemed factual, they are denied.

27          11.     This paragraph contains legal conclusions that do not require a response. The

28   Department’s Regulations speak for themselves, and to the extent this paragraph includes

                                        2                                 Case No 3:21-cv-01626-EMC
     [proposed] INTERVENOR-DEFENDANTS’ ANSWER
     Case 3:21-cv-01626-EMC Document 35-2 Filed 05/24/21 Page 3 of 10



 1   allegations that are deemed factual, they are denied.

 2          12.        This paragraph contains legal conclusions that do not require a response. The

 3   Department’s Regulations speak for themselves, and to the extent this paragraph includes

 4   allegations that are deemed factual, they are denied.

 5          13.        The Regulations speak for themselves. Proposed Intervenors admit that the

 6   Regulations supersede earlier policies. Proposed Intervenors lack sufficient information to admit

 7   or deny any remaining allegations in this paragraph.

 8          14.        The Regulations speak for themselves, and Proposed Intervenors deny Plaintiff’s

 9   characterizations of those regulations. Proposed Intervenors lack sufficient information to admit

10   or deny any remaining allegations in this paragraph.

11          15.        This paragraph consists of legal conclusions that do not require a response.

12   Proposed Intervenors lack sufficient information to admit or deny any remaining allegations in

13   this paragraph.

14          16.        Proposed Intervenors lack sufficient information to respond to the allegations

15   about the identity, purpose, and activities of Plaintiff The Women’s Student union.

16          17.        Admitted.

17          18.        This paragraph consists of legal conclusions that do not require a response.

18          19.        This paragraph consists of legal conclusions that do not require a response.

19          20.        This paragraph consists of legal conclusions that do not require a response.

20          21.        The legal authority cited in this paragraph speaks for itself. This paragraph

21   contains legal conclusions that do not require a response.

22          22.        Proposed Intervenors admit that Title IX has been the law for more than 45 years.

23   Proposed Intervenors lack sufficient information to admit or deny the remaining allegations in

24   this paragraph.

25          23.        The Supreme Court decisions cited in this paragraph speak for themselves. This

26   paragraph contains legal conclusions that do not require a response.

27          24.        Proposed Intervenors admit that Title IX is enforced by federal agencies. The

28   statutes cited in this paragraph speak for themselves, and the legal conclusions concerning those

                                        3                                    Case No 3:21-cv-01626-EMC
     [proposed] INTERVENOR-DEFENDANTS’ ANSWER
     Case 3:21-cv-01626-EMC Document 35-2 Filed 05/24/21 Page 4 of 10



 1   statutes do not require a response. Proposed Intervenors lack sufficient information to admit or

 2   deny the remaining allegations in this paragraph.

 3          25.     Proposed Intervenors admit that the Department of Education, through its Office

 4   for Civil Rights, has been the primary federal agency charged with enforcing Title IX

 5   administratively. The remaining allegations in this paragraph are legal conclusions that do not

 6   require a response.

 7          26.     Proposed Intervenors admit that the cited documents were issued by the

 8   Department. Those documents speak for themselves, and the legal conclusions in this paragraph

 9   do not require a response.

10          27.     The Department’s guidance documents speak for themselves, and the legal

11   conclusions in this paragraph do not require a response.

12          28.     The Department’s guidance documents speak for themselves, and the legal

13   conclusions in this paragraph do not require a response.

14          29.     The Department’s guidance documents speak for themselves, and the legal

15   conclusions in this paragraph do not require a response.

16          30.     The Department’s guidance documents speak for themselves, and the legal

17   conclusions in this paragraph do not require a response.

18          31.     The Department’s guidance documents speak for themselves, and the legal

19   conclusions in this paragraph do not require a response.

20          32.     This paragraph contains legal conclusions that do not require a response. To the

21   extent this paragraph includes factual allegations, Proposed Intervenors do not have sufficient

22   information to admit or deny those allegations.

23          33.     This paragraph consists of legal conclusions that do not require a response and the

24   cited legal authorities that speak for themselves.

25          34.     The Department’s regulations speak for themselves. Proposed Intervenor lacks

26   sufficient information to admit or deny any remaining allegations in this paragraph.

27          35.     The Department’s regulations speak for themselves, and Proposed Intervenor lacks

28   sufficient information to admit or deny any remaining allegations in this paragraph.

                                        4                                 Case No 3:21-cv-01626-EMC
     [proposed] INTERVENOR-DEFENDANTS’ ANSWER
     Case 3:21-cv-01626-EMC Document 35-2 Filed 05/24/21 Page 5 of 10



 1          36.     This paragraph consists of legal conclusions that do not require a response, and the

 2   cited legal authorities speak for themselves.

 3          37.     This paragraph consists of legal conclusions that do not require a response, and the

 4   cited legal authorities speak for themselves.

 5          38.     This paragraph consists of legal conclusions that do not require a response, and the

 6   cited legal authorities speak for themselves.

 7          39.     This paragraph consists of legal conclusions that do not require a response or cited

 8   laws that speak for themselves. To the extent this paragraph is deemed to include factual

 9   allegations, they are denied.

10          40.     This paragraph consists of legal conclusions that do not require a response, and the

11   cited legal authorities speak for themselves.

12          41.     This paragraph consists of legal conclusions that do not require a response, and the

13   cited legal authorities speak for themselves.

14          42.     This paragraph consists of legal conclusions that do not require a response, and the

15   cited legal authorities speak for themselves. Proposed Intervenors lack sufficient information to

16   admit or deny any remaining allegations in this paragraph.

17          43.     This paragraph consists of legal conclusions that do not require a response, and the

18   cited legal authorities speak for themselves. Proposed Intervenors lack sufficient information to

19   admit or deny any remaining allegations in this paragraph.

20          44.     This paragraph consists of legal conclusions that do not require a response, and the

21   cited legal authorities speak for themselves.

22          45.     The Department’s regulations speak for themselves, and the legal conclusions in

23   this paragraph do not require a response. Proposed Intervenors lack sufficient information to

24   admit or deny any remaining allegations in this paragraph.

25          46.     This paragraph consists of legal conclusions that do not require a response, and the

26   cited legal authorities that speak for themselves.

27          47.     The Department’s regulations speak for themselves, and this paragraph’s legal

28   conclusions do not require a response.

                                        5                                 Case No 3:21-cv-01626-EMC
     [proposed] INTERVENOR-DEFENDANTS’ ANSWER
     Case 3:21-cv-01626-EMC Document 35-2 Filed 05/24/21 Page 6 of 10



 1          48.     The Department’s regulations speak for themselves, and this paragraph’s legal

 2   conclusions do not require a response.

 3          49.     This paragraph consists of legal conclusions that do not require a response, and the

 4   cited legal authorities speak for themselves.

 5          50.     This paragraph consists of legal conclusions that do not require a response, and the

 6   cited legal authorities speak for themselves.

 7          51.     This paragraph consists of legal conclusions that do not require a response, and the

 8   cited legal authorities speak for themselves. Proposed Intervenors lack sufficient information to

 9   admit or deny any remaining allegations in this paragraph.

10          52.     This paragraph consists of legal conclusions that do not require a response, and the

11   cited legal authorities speak for themselves. Proposed Intervenors lack sufficient information to

12   admit or deny any remaining allegations in this paragraph.

13          53.     Proposed Intervenors lack sufficient information to admit or deny the allegations

14   in this paragraph.

15          54.     This paragraph consists of legal conclusions that do not require a response, and the

16   cited legal authorities speak for themselves.

17          55.     This paragraph consists of legal conclusions that do not require a response, and the

18   cited legal authorities speak for themselves.

19          56.     The Department’s regulations speak for themselves, and this paragraph’s legal

20   conclusions do not require a response.

21          57.     This paragraph consists of legal conclusions that do not require a response, and the

22   cited legal authorities speak for themselves.

23          58.     The factual allegations in this paragraph are denied. This paragraph also includes

24   legal conclusions that do not require a response.

25          59.     This paragraph consists of legal conclusions that do not require a response, and the

26   cited legal authorities speak for themselves.

27          60.     The Department’s regulations speak for themselves, and this paragraph’s legal

28   conclusions do not require a response.

                                        6                                 Case No 3:21-cv-01626-EMC
     [proposed] INTERVENOR-DEFENDANTS’ ANSWER
     Case 3:21-cv-01626-EMC Document 35-2 Filed 05/24/21 Page 7 of 10



 1          61.     This paragraph consists of legal conclusions that do not require a response, and the

 2   cited legal authorities speak for themselves.

 3          62.     The Department’s regulations speak for themselves, and this paragraph’s legal

 4   conclusions do not require a response.

 5          63.     Proposed Intervenors lack sufficient information to admit or deny the allegations

 6   in this paragraph.

 7          64.     This paragraph consists of legal conclusions that do not require a response, and the

 8   cited legal authorities speak for themselves. Proposed Intervenors lack sufficient information to

 9   admit or deny the remaining allegations in this paragraph.

10          65.     This paragraph consists of legal conclusions that do not require a response, and the

11   cited legal authorities speak for themselves. Proposed Intervenors lack sufficient information to

12   admit or deny the remaining allegations in this paragraph.

13          66.     This paragraph consists of legal conclusions that do not require a response, and the

14   cited legal authorities speak for themselves.

15          67.     Proposed Intervenor admit that the Rule supersedes earlier Department guidance

16   on Title IX. To the extent that this paragraph contains other allegations that could be

17   characterized as factual in nature, they are denied.

18          68.     The Department’s Regulations speak for themselves, and this paragraph contains

19   legal conclusions that do not require a response.

20          69.     The Department’s Regulations speak for themselves, and this paragraph contains

21   legal conclusions that do not require a response. Proposed Intervenors lack sufficient information

22   to admit or deny the remaining allegations in this paragraph.

23          70.     The Department’s Regulations speak for themselves, and this paragraph contains

24   legal conclusions that do not require a response. Proposed Intervenors lack sufficient information

25   to admit or deny the remaining allegations in this paragraph.

26          71.     The Department’s Regulations speak for themselves, and this paragraph contains

27   legal conclusions that do not require a response.

28          72.     Proposed Intervenors lacks sufficient information to admit or deny the allegations

                                        7                                  Case No 3:21-cv-01626-EMC
     [proposed] INTERVENOR-DEFENDANTS’ ANSWER
     Case 3:21-cv-01626-EMC Document 35-2 Filed 05/24/21 Page 8 of 10



 1   in this paragraph.

 2          73.     This paragraph consists of legal conclusions that do not require a response, and the

 3   cited legal authorities speak for themselves. Proposed Intervenors lack sufficient information to

 4   admit or deny any factual allegations in this paragraph.

 5          74.     The Department’s Regulations speak for themselves, and this paragraph contains

 6   legal conclusions that do not require a response.

 7          75.     The Department’s Regulations speak for themselves, and Proposed Intervenor

 8   otherwise denies the characterizations in this paragraph. Proposed Intervenor lacks sufficient

 9   information to admit or deny any remaining allegations in this paragraph.

10          76.     The Department’s Regulations speak for themselves, and this paragraph contains

11   legal conclusions that do not require a response.

12          77.     Proposed Intervenors lack sufficient information to admit or deny the allegations

13   in this paragraph.

14          78.     The Department’s Regulations speak for themselves, and the legal conclusions in

15   this paragraph do not require a response. Proposed Intervenors lack sufficient information to

16   admit or deny any remaining allegations in this paragraph.

17          79.     This paragraph consists of legal conclusions that do not require a response.

18          80.     Proposed Intervenors lack sufficient information to admit or deny the allegations

19   in this paragraph.

20          81.     This paragraph consists of legal conclusions that do not require a response. To the

21   extent this paragraph contains factual allegations, Proposed Intervenor lacks sufficient

22   information to admit or deny those allegations.

23          82.     This paragraph consists of legal conclusions that do not require a response, and the

24   cited legal authorities speak for themselves. Proposed Intervenors lack sufficient information to

25   admit or deny any remaining allegations in this paragraph.

26          83.     Proposed Intervenors incorporate and restate their prior responses.

27          84.     This paragraph consists of legal conclusions that do not require a response, and the

28   cited legal authorities speak for themselves.

                                        8                                 Case No 3:21-cv-01626-EMC
     [proposed] INTERVENOR-DEFENDANTS’ ANSWER
     Case 3:21-cv-01626-EMC Document 35-2 Filed 05/24/21 Page 9 of 10



 1             85.   This paragraph consists of legal conclusions that do not require a response, and the

 2   cited legal authorities speak for themselves. Proposed Intervenors otherwise deny the

 3   characterizations in this paragraph.

 4             86.   This paragraph consists of legal conclusions that do not require a response, and the

 5   cited legal authorities speak for themselves. Proposed Intervenors otherwise deny the

 6   characterizations in this paragraph.

 7             87.   This paragraph consists of legal conclusions that do not require a response, and the

 8   cited legal authorities speak for themselves. Proposed Intervenors otherwise denies the

 9   characterizations in this paragraph.

10             88.   This paragraph consists of legal conclusions that do not require a response, and the

11   cited legal authorities speak for themselves.

12             89.   This paragraph consists of legal conclusions that do not require a response, and the

13   cited legal authorities speak for themselves. Proposed Intervenors otherwise denies the

14   characterizations in this paragraph.

15             90.   The paragraphs on page 23 of the complaint under “PRAYER FOR RELIEF”

16   consist of a prayer for relief that does not require an answer. To the extent a response is required,

17   Proposed Intervenors deny that Plaintiff is entitled to the relief described.

18             91.   Proposed Intervenors deny each and every allegation not expressly admitted

19   herein.

20

21

22

23

24

25

26

27

28

                                        9                                   Case No 3:21-cv-01626-EMC
     [proposed] INTERVENOR-DEFENDANTS’ ANSWER
     Case 3:21-cv-01626-EMC Document 35-2 Filed 05/24/21 Page 10 of 10



 1   Dated: May 21, 2021                        Respectfully submitted,

 2    /s/ Bradley A. Benbrook                     /s/ Bryan K. Weir

 3   Bradley A. Benbrook (CA Bar. #177768)      William S. Consovoy*
     Stephen M. Duvernay (CA Bar. #250957)      Bryan K. Weir (CA Bar. #310964)
 4   BENBROOK LAW GROUP, PC                     Cameron T. Norris*
     400 Capitol Mall, Suite 2530               Alexa R. Baltes*
 5   Sacramento, CA 95814                       CONSOVOY MCCARTHY PLLC
     (916)447-4900                              1600 Wilson Blvd., Ste. 700
 6   brad@benbrooklawgroup.com                  Arlington, VA 22209
     steve@benbrooklawgroup.com                 (703) 243-9423
 7   Counsel for all Proposed Intervenors       will@consovoymccarthy.com
                                                bryan@consovoymccarthy.com
 8                                              cam@consovoymccarthy.com
      /s/ Charles J. Cooper                     lexi@consovoymccarthy.com
 9                                              Counsel for Speech First, Inc. and
     Charles J. Cooper*                         Independent Women’s Law Center
10   Brian W. Barnes*
     COOPER & KIRK, PLLC
11   1523 New Hampshire Ave., NW
     Washington, D.C. 20036
12   (202) 220-9600
     ccooper@cooperkirk.com
13   bbarnes@cooperkirk.com
     Counsel for Foundation for
14   Individual Rights in Education
           *Motion to Appear Pro Hac Vice Forthcoming
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        10                        Case No 3:21-cv-01626-EMC
     [proposed] INTERVENOR-DEFENDANTS’ ANSWER
